Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 7, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon pleading guilty to the crime of attempted burglary in the second degree, defendant was originally sentenced to a term of five years’ probation. Thereafter, while on probation, defendant was charged with the crimes of assault in the second degree and assault in the third degree and was adjudicated to he in violation of the terms of his probation. He was sentenced to a prison term of 2 to 6 years on the attempted burglary charge. In view of defendant’s violent conduct and prior crimi*725nal record, we do not find that the sentence imposed is harsh or excessive. Accordingly, we find no reason to disturb County Court’s judgment.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.